KILLITS, D. J.
Price, a physician, brought an action in Federal Court to restrain one Russell, Federal Prohibition Director, from applying to him the limitations of Section 7, title 2 of the Federal Prohibition Act (Comp St. Ann. Supp. 1923 Par. 10, 138%). The complainant claimed that he, as a physician, had a duty in his profession to advise medicines and to apply medical treatment, which in his opinion was calculated to meet the requirements of his respective patients and that intoxicating liquors were necessary for such treatment in certain cases. He further claimed that the prohibition or limitation placed upon the use of intoxicating liquors under the Federal Act was unconstitutional.
The language of Section 7, title 2 which was in question reads as follows: “Not more than a pint of spirtous liquor to be taken internally shall be prescribed for use by the same person within a period oj: ten days.” The question presented to the Sburt for its consideration was: “Has Congress, legislating under the 18th Amendment, the power to limit the amount of intoxicating liquor or the alcoholic content thereof, which a physician in good faith, in the regular exercise of the profession, deems necessary for a patient’s internal use?” In holding the requirement constitutional, the court held:
1. The provisions of National Prohibition Act, tit. 2 par. 7 (Comp. St. Ann. Supp. 1923, 10138 %cc), limiting the quantity of liquor to be taken internally that may be prescribed by a physician for the same person within a period of 10 days, apply only to “beverage” liquor, and as so limited are within the police powers conferred on Congress by the Eighteenth Amendment, and valid.